DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim is to an air conditioner which requires “a charge amount of the refrigerant to be charged in the refrigerant circuit is set to a charge amount…” This limitation does not appear to be a functional recitation of what the system is configured to do, or how the system is arranged to so perform since terms such as “configured to” or “arranged to”, etc.  are not included in the claim. This function is not tied to a controller but appears to be an action (or method step) performed by a user either before or after installation to set the charge of the system. Note the language of “to be charged” implies that the charge is to happen sometime in the future and not presently and the language of “is set to” implies a step of setting performed by a user. A single claim which claims both an apparatus and the method the refrigerant circuit is configured to include a charge 
The term "in advance” in claim 2 is a relative term which renders the claim indefinite.  The term "in advance" is not defined by the claim (in advance of what?), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since there is no frame of reference what the charge is to be in advance of (installation? Operation? Delivery to the customer?) the claim is indefinite as one skilled in the art would not be able to determine when the charge would need to occur. For the purposes of examination, the examiner is going to treat of delivery to the installation position with a charge amount.
Claim 2 recites the limitation "a charge amount of refrigerant" in 2.  It is unclear if this is the same charge amount of refrigerant referenced in claim 1, or if this is a different charge amount. For the purposes of examination, the examiner is going to treat the claim as if it read, "the 
By virtue of dependency claims 3 and 4 are also rejected

	
Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claims 3 and 4, the claims appear to alter the lower-limit charge amount so that it is completely different than the lower-limit charge amount such that claims 3 and 4 do not include the lower limit charge amount of claim 1. Accordingly, the lower limit charge amount of claims 3 and 4 do not require the lower limit charge amount  to be a charge amount with which a refrigerant supercooling degree at a refrigerant inlet of the expansion valve is 0 deg,  and a refrigerant quality at the refrigerant inlet of the expansion valve is 0. Accordingly, claims 3 and 4 do not include all of the limitations of claim 1 from which they both depend either directly or indirectly.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-65999 to Goto et al. (provided by Applicant in the IDS filed 12/11/2019 (see English language translation provided herewith).
In reference to claim 1, Goto discloses the claimed invention including:
An air conditioner, see figure 7, comprising: 
an outdoor unit (2b) configured to have a compressor (21b) and an outdoor heat exchanger (23b); 
an indoor unit (5b) configured to have an indoor heat exchanger (52b), the outdoor unit and the indoor unit connected by a liquid pipe (106) and a gas pipe (107) to constitute a refrigerant circuit; and 
an expansion valve (24b) provided in the outdoor unit (2b) see figure 7,
wherein the system is capable of containing a charge amount of refrigerant that is larger than a lower-limit charge amount and smaller than an upper-limit charge amount, the upper-limit charge amount is a charge amount with which a refrigerant supercooling degree of refrigerant at a refrigerant outlet of the outdoor heat exchanger or the indoor heat exchanger that functions as a condenser is 0 deg and a refrigerant quality at the refrigerant outlet of the outdoor heat exchanger or the indoor heat exchanger that functions as the condenser is 0 when a cooling operation or a heating operation is performed under a predetermined rated condition, and the lower-limit charge amount is a 
With respect to the limitation of the charge amount of refrigerant to be charged in the refrigerant circuit is set to a charge that is larger than a lower-limit charge and smaller than an upper limit charge amount, this language appears to be a functional recitation of how the system is configured to perform without reciting any specific structure for charging the system as claimed. Note that the claim does not require the system to actually contain the claimed charge, simply that it is to be charged as claimed sometime in the future. Although functional limitations in claims are acceptable, apparatus claims must be distinguishable from the prior art by structure and not by the manner in which it is intended to operate or be used by a consumer. Applicant’s originally filed specification [0060-0082] discloses methods of calculating the upper and lower limit charge and in [0083] the steps of charging the refrigeration unit with the prescribed charge. However, there appears to be no physical structure of the air conditioner which is peculiar to having such a charge. In fact, it appears that almost any outdoor unit would have structure making it capable of containing the claimed charge.  An installer would simply need to test the system as disclosed and perform the disclosed calculation to determine the optimum charge the system.. As such, the claims are extremely broad, simply claiming an air conditioner which has the capabilities of being charged as claimed when the disclosed method steps are performed. Since the outdoor 
In reference to claim 2, Goto discloses the claimed invention including:
the outdoor unit is configured to be charged in advance of delivery to the installation position with he charge amount of refrigerant that is larger than the lower-limit charge amount and smaller than the upper-limit charge amount. Again, this language appears to be a functional recitation of how the system is configured to perform without reciting any specific structure for charging the system as claimed. Note that the claim does not require the system to actually contain the claimed charge, simply that it is capable of being charge in advance. Although functional limitations in claims are acceptable, apparatus claims must be distinguishable from the prior art by structure and not by the manner in which it is intended to operate or be used by a consumer. Applicant discloses no structure which would be peculiar to allowing a system to have advanced charge and it appears that the system of Goto figure 7 is structurally identical to an apparatus disclosed by Applicant which is capable of being charged in advance (for example using shut off valves 28b and 29b), the system of Goto is considered to meet all of the structural limitations of the claim.
In reference to claims 3 and 4, Goto discloses the claimed invention including:
the outdoor unit is configured to have a supercooling heat exchanger (25b) that cools refrigerant flowing out of the outdoor heat exchanger (23b) or the indoor heat exchanger (52b) that functions as the condenser.
With respect to the lower-limit charge amount is a charge amount with which a refrigerant supercooling degree at a refrigerant outlet of the supercooling heat exchanger is 0 deg and a refrigerant quality at the refrigerant outlet of the supercooling heat exchanger becomes 0 during the cooling operation under the overload condition, this limitation appears to only modify the lower limit charge amount that the apparatus need only be capable of containing a charge higher than the modified lower limit charge. Changing the lower limit charge amount to be determined as claimed in claims 3 and 4 does not result in any structure different than that disclosed by Goto. Again, the system of Goto appears to be perfectly capable of containing a charge that is within the claimed limitations since the apparatus disclosed by Goto is identical to structure disclosed by Applicant for containing the claimed charge. As such, Goto is considered to teach all of the structural limitations of the claim and appears capable of so performing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2013139948 to Kan et al. (see attached English Language translation) teaches that optimizing a charge of refrigerant (refrigerant filling up method of detection starting on page 6) based on refrigerant quality is known and within the skill in the art. Thus Kan teaches that refrigerant quality affects the charge of refrigerant and is a result effective variable.
US 2011/0308267 to Tamaki et al. teaches that refrigerant charge directly affects the supercooling [0222] and is thus charge is a result effective variable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763